              Case 2:21-cv-01014-BJR Document 10 Filed 08/04/21 Page 1 of 2



1    Jack W. Fiander, Attorney
     Towtnuk Law Offices, Ltd.
2    Sacred Ground Legal Services, Inc.
     5808A Summitview Avenue #93
3    Yakima, WA 98908
     (509) 969-4436 or (509) 961-0096
4    towtnuklaw@msn.com
5    Sauk-Suiattle Indian Tribe
     Office of Legal Counsel
6    5318 Chief Brown Lane
     Darrington, WA 98241
7    (360) 436-0139
     lweller@sauk-suiattle.com
8
                           IN THE UNITED STATES DISTRICT COURT
9                        FOR THE WESTERN DISTRICT OF WASHINGTON
10
     In Re:                                      NO. 2:21-cv-01041-BJR
11
     SAUK-SUIATTLE INDIAN TRIBE,
12
                            Plaintiff,           ERRATA OR PRAECIPE STRIKING NOTE
13                                               FOR HEARING DATE AND CONFIRMING
     v.                                          MEET & CONFER HELD
14
     CITY OF SEATTLE and SEATTLE
15   CITY LIGHT, a subdivision of the
     City of Seattle,
16
                            Respondents.
17

18            On July 29, 2021 Plaintiff filed a Motion for Remand of this cause to the Superior
19
     Court of the State of Washington for Skagit County (ECF docket entry no. 7). At the time
20
     of such filing, this cause had not been pre-assigned. As such, plaintiff proceeded under the
21
     Local Rules and provided a Note for Hearing date. Subsequently, a notice of assignment
22

23   was received from the Clerk of Court, together with the Court’s Standing Order for all civil

24   cases.

25

26

27
      ERRATA - 1                                                                 Towtnuk Law Offices, Ltd.
      2:21-cv-01041-BJR                                                   Sacred Ground Legal Services, Inc.
                                                                            5808A Summitview Avenue, #93
                                                                                        Yakima, WA 98908
                                                                                            (509) 969-4436
                                                                                     towtnuklaw@msn.com
             Case 2:21-cv-01014-BJR Document 10 Filed 08/04/21 Page 2 of 2



1           Having received such Order, plaintiff’s notation date should be stricken. Consistent
2
     with the Standing Order (ECF 9), Plaintiff and Respondent met and conferred regarding
3
     Plaintiff’s motion on August 2, 2021. Apologies are extended to the Court and counsel.
4

5           DATED this _4th__ day of August, 2021.
6
                                                 Respectfully submitted,
7
                                                 SAUK-SUIATTLE INDIAN TRIBE
8                                                By:

9                                                S/Jack W. Fiander
10

11
                                                 _________________________
12                                               Jack W. Fiander
                                                 Towtnuk Law Offices, Ltd.
13                                               Sacred Ground Legal Services, Inc.
14                                               Counsel for Plaintiff

15                                       Certificate of Service

16   The undersigned certifies the foregoing was filed with the Clerk of Court with copies served
     upon all counsel of record utilizing the Court’s CM/ECF system.
17

18                                               S/Jack W. Fiander

19

20

21
22

23

24

25

26

27
      ERRATA - 2                                                                  Towtnuk Law Offices, Ltd.
      2:21-cv-01041-BJR                                                    Sacred Ground Legal Services, Inc.
                                                                             5808A Summitview Avenue, #93
                                                                                         Yakima, WA 98908
                                                                                             (509) 969-4436
                                                                                      towtnuklaw@msn.com
